Citation Nr: 0721744	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-29 806	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to July 20, 1999, 
for the award of service connection for acne.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from January 1967 until 
December 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from   rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in North Little 
Rock, Arkansas.

In May 2003, the Board granted the veteran's request to 
reopen a claim of entitlement to service connection for PTSD.  
After finding that new and material evidence had been 
received, the Board remanded the underlying service 
connection claim for additional development.  A TDIU claim 
was also remanded at that time.  Subsequent to the May 2003 
Board remand, the RO has confirmed previous denials of 
service connection for PTSD and for TDIU.  Those issues were 
therefore still in appellate status when the veteran died, as 
reflected on the title page of this decision.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
January 1967 until December 1969.

2.  On June 22, 2007, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock that the appellant died in April 2007.



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.





		
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


